Citation Nr: 1044093	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to October 
1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri. The rating decision denied the Veteran's claim 
for entitlement to service connection for bilateral hearing loss. 


FINDING OF FACT

While the Veteran has a current hearing loss disability, the 
preponderance of the evidence demonstrates that his disability 
did not begin during service or within one year of active 
service, nor was it caused by any incident of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a), 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(Implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and bases 
for its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the claimant 
to understand the precise basis for the Board's decision, as well 
as to facilitate review of the decision by courts of competent 
appellate jurisdiction. The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

First, VA has complied with its duty to notify the Veteran of the 
information and evidence needed to substantiate and complete his 
claim, which the Veteran filed in June 2007. Subsequently, VA 
sent the Veteran a VCAA notice letter in July 2007. This letter 
informed the Veteran of the evidence he could submit to 
substantiate his claim; where and how to send this information; 
how to contact VA with questions; the evidence already obtained 
by VA; the evidence VA was responsible for obtaining; and how VA 
determines the effective date and disability rating for a claim 
once service connection is granted.


Second, VA has complied with its duty to assist the Veteran in 
obtaining evidence necessary to substantiate his claim. VA has 
gathered all service treatment and private treatment records 
identified by the Veteran. VA also scheduled the Veteran for a VA 
compensation and pension examination in June 2007. At this 
examination, the examiner recorded the Veteran's history of 
military, occupational, and recreational noise exposure; examined 
and questioned the Veteran; examined the service and private 
medical records associated with the claims folder; and performed 
audiometric testing. The examiner also provided a rationale for 
her opinion grounded in competent medical expertise. As a result, 
the Board finds this examination to be adequate in complying with 
VA's duty to assist the Veteran.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. No further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist in the development of the claim. See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002).

Service Connection 

The Board denies the Veteran's claim for entitlement to service 
connection for bilateral hearing loss because the preponderance 
of the evidence indicates that the Veteran does not have 
bilateral hearing loss that began during service or within one 
year of discharge from service, and there is no evidence to show 
that hearing loss is related to any incident of service. See 
38 C.F.R. §§  3.303, 3.307, 3.309.
 
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find medical evidence of 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include organic diseases of the 
nervous system, which may include some types of hearing loss, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Even if the disease is not diagnosed during the presumptive 
period, a veteran can still receive presumptive service 
connection by showing, through acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree during the presumptive period, followed without 
unreasonable time lapse by definite diagnosis. Symptomatology 
shown in the prescribed period may have no particular 
significance when first observed, but in the light of subsequent 
developments it may gain considerable significance. Cases in 
which a chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without evidence 
of manifestations within the period, should be developed to 
determine whether there was symptomatology which in retrospect 
may be identified and evaluated as manifestation of the chronic 
disease to the required degree. 38 C.F.R. § 3.307(c).

A veteran is not competent to provide a diagnosis or a medical 
nexus opinion. See 38 C.F.R. § 3.159. However, a veteran is 
competent to provide testimony as to continuity of symptomatology 
since service. See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).

The Court of Appeals for Veterans Claims has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss. Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. 
eds., 1988)). When audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability is 
causally related to service. Hensley, 5 Vet. App. at 160.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) 
(flatfeet). Laypersons have also been found to not be competent 
to provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In a June 2007 claim, the Veteran asserted that bilateral hearing 
loss began in 1957. The Veteran's DD 214 indicates that the 
Veteran served in the Navy on the U.S.S. Taconic as a 
lithographer.  

The Veteran's hearing was recorded under the whispered voice test 
as 15/15 in both ears at both December 1955 entrance and October 
1957 separation examinations. No  hearing complaints or 
examinations were noted in service.

The first diagnosis of record of bilateral sensorineural hearing 
loss is dated  September 2002.   Maryland CNC Test scores of 88 
percent in the right ear and 84 percent in the left ear were 
noted. In January 2003, the Veteran received hearing aids through 
the VA medical center. In September 2006, the Veteran reported to 
a VA medical center audiologist that his hearing aids were no 
longer  effective.

In September 2006, the Veteran was seen for an audiological 
evaluation at a VA medical center. He was diagnosed with 
sensorineural hearing loss in both ears, with declining Maryland 
CNC Test scores of 84 percent in the right ear and 72 percent in 
the left ear.  In June 2007, records from a VA medical center 
indicate that the Veteran continued routine treatment for his 
hearing loss. 

In October 2007, the Veteran was afforded a VA audiological 
examination. At this examination, he informed the examiner of his 
military history, including noise exposure due to a printing 
press on the ship and gunfire. He reported post-service noise 
exposure including riding a  subway and operating a printing 
press. The Veteran's hearing levels were recorded at this 
examination as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25 db
40 db
55 db
55 db
70 db
LEFT
25 db
40 db
70 db
100 db
105 db

These results reflect a hearing loss disability for VA purposes 
in both ears, as three or more of the decibel readings are above 
26 and several decibel readings are 40 or higher. See 38 C.F.R. 
§ 3.385. Additionally the Veteran's Maryland CNC Test scores were 
92 percent in the right ear and 80 percent in the left ear. See 
id. 

However, the examiner determined that the Veteran's current 
hearing loss was less likely than not a result of or caused by 
acoustic trauma while in the military. As a rationale for this 
conclusion, the examiner stated: "[t]he Veteran reported that he 
first became aware of his hearing loss approximately 15 years 
ago, which is approximately 35 years post military service." The 
examiner also stated that there was a lack of medical evidence in 
the claims folder to support the Veteran's contentions that his 
hearing loss was incurred in military service. 

The October 2007 VA examiner reviewed the Veteran's claims folder 
and medical history, as evidenced by her notation of prior 
hearing tests, the Veteran's military history, his post-service 
occupational noise exposure and the issuance of hearing aids.  

As the October 2007 compensation and pension examiner provided an 
informed opinion based on review of all medical and lay evidence, 
her opinion is afforded significant probative weight. Guerrieri 
v. Brown, 4 Vet. App. 467 (1993) (the evaluation of medical 
evidence involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches). 




In May 2008, the Veteran received private treatment for his 
hearing loss at Ear Works Audiology. A private audiologist stated 
that, "[r]eportedly," the Veteran had "longstanding hearing 
loss due to noise exposure in the service." The audiologist also 
stated that, "[n]oise exposure in the service is certainly a 
cause of sensorineural hearing loss and poor speech 
discrimination."  In May 2009, the Veteran submitted an 
additional letter from Ear Works Audiology, in which the same 
audiologist who authored the May 2008 letter stated that, "[t]he 
level of noise and amount of time [the Veteran] was exposed to 
the noise could certainly cause the type of hearing loss that he 
has today." As a rationale for this opinion, the Veteran's 
private audiologist stated that, "[n]oise exposure is a known 
cause of sensorineural hearing loss and poor speech 
discrimination."

This general statement, that noise exposure related to military 
service is sometimes the cause of symptoms similar to the 
Veteran's, is not probative in determining whether the Veteran's 
specific noise exposure in service caused his hearing loss.  
Although the private audiologist included examples of noise the 
Veteran claimed he was exposed to in service, the private 
audiologist did not also consider post-service noise exposure or 
account for the passage of time from service until the Veteran's 
symptoms manifested - many years after service.  

While this opinion is competent medical evidence, it is not 
supported by an adequate rationale or informed as to the 
Veteran's service and post-service occupational noise history.  

The Board therefore finds the VA examiner's opinion more 
probative, as it was generated after a review of all relevant 
medical and lay evidence. 

VA has also considered May 2009 letters from the Veteran and his 
wife submitted in support of the claim. In the May 2009 letter, 
the Veteran's wife informed VA that her husband's hearing loss 
affected his family's ability to communicate with him and that 
she had no doubt that the Veteran's duties in the Navy resulted 
in his hearing loss. While the Veteran's wife is competent to 
report her observations of the Veteran's symptoms and the effects 
on his family, and these statements are credible, the Veteran's 
wife, as a lay person, is not competent to retroactively 
attribute a hearing loss disability to service. See Davidson, 581 
F.3d at 1316.

In a May 2009 statement, the Veteran reported that his duties in 
service included running a printing press daily, which generated 
loud levels of noise; and weekly drills involving ship guns being 
fired, which also generated high decibels of noise. The Veteran 
reported becoming aware of his hearing loss in his early 
thirties, when his wife told him he was playing the TV and radio 
at high volumes. 

The Veteran's report of separation from the Armed Forces (DD 214) 
indicates that he was born in 1936 and would have been in his 
early thirties in about 1966, still almost ten years after 
discharge from military service. The Veteran is competent to 
report that he was exposed to noise in military service and that 
he became aware of hearing loss in his early thirties, but, as a 
lay person, he is not competent to relate hearing loss years 
after service to incidents of military service. See Davidson, 581 
F.3d at 1316. 

The Board has considered the development requirement of 38 C.F.R. 
§ 3.307(c). However, there is no competent medical evidence that 
the Veteran's hearing loss was shown to exist within a short time 
following the presumptive period of one year following service. 
See 38 C.F.R. §§ 3.307(a)(3), 3.307(c), 3.309(a). The record does 
not indicate that the Veteran sought any treatment for hearing 
loss until October 2002, and the Veteran does not retroactively 
report any hearing loss prior to his early thirties, around 1966. 

There is no competent evidence of a causal connection between the 
Veteran's current hearing loss and service, and indeed, such a 
connection has been ruled out by a medical examiner who examined 
the service treatment records associated with the claims folder. 
See Hensley, 5 Vet. App. at 160. These findings are based on 
contemporaneous audiological measurements and reasoned medical 
analysis. The Board affords this evidence greater probative 
weight than the Veteran's contentions years later that his 
hearing loss began during service and a private audiologist's 
statements, without more, that the Veteran's hearing loss was a 
kind that could be caused by noise exposure in military service. 
Additionally, the record contains no evidence of continuity of 
symptomatology since service or of hearing loss until years after 
service. Therefore, the preponderance of the evidence is against 
the Veteran's claim for entitlement to service connection for 
bilateral hearing loss, and his claim is denied. See 38 C.F.R. 
§ 3.303; Alemany, 9 Vet. App. at 519.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


